*506Order, Supreme Court, Bronx County (John A. Barone, J.), entered on or about February 4, 2009, which denied petitioner’s application to annul the determination of respondent New York State Division of Human Rights finding no probable cause to believe that respondent housing complex had discriminated against petitioner by denying her application for an apartment, unanimously affirmed, without costs.
The record shows that the Division conducted an appropriate and fair investigation, and that it had a rational basis for finding no probable cause to believe that petitioner’s housing application was rejected because of her race, sex, marital status, religion, or disability (see Matter of McFarland v New York State Div. of Human Rights, 241 AD2d 108, 111-112 [1998]; see also Gaskin v Westbourne Assoc., L.P., 59 AD3d 362 [2009]). Petitioner’s other requests for relief are not properly before this Court. Concur — Friedman, J.P., Sweeny, Catterson, Renwick and Román, JJ.